USCA4 Appeal: 21-4369      Doc: 31         Filed: 10/18/2022     Pg: 1 of 3




                                             UNPUBLISHED

                               UNITED STATES COURT OF APPEALS
                                   FOR THE FOURTH CIRCUIT


                                               No. 21-4369


        UNITED STATES OF AMERICA,

                             Plaintiff - Appellee,

                      v.

        ISAAC NATHANIEL WILSON,

                             Defendant - Appellant.



        Appeal from the United States District Court for the Western District of North Carolina, at
        Charlotte. Frank D. Whitney, District Judge. (3:20-cr-00093-FDW-DCK-1)


        Submitted: September 30, 2022                                 Decided: October 18, 2022


        Before NIEMEYER, THACKER, and RICHARDSON, Circuit Judges.


        Affirmed by unpublished per curiam opinion.


        ON BRIEF: Chiege Ojugo Kalu Okwara, Charlotte, North Carolina, for Appellant. Dena
        J. King, United States Attorney, Charlotte, North Carolina, Amy E. Ray, Assistant United
        States Attorney, OFFICE OF THE UNITED STATES ATTORNEY, Asheville, North
        Carolina, for Appellee.


        Unpublished opinions are not binding precedent in this circuit.
USCA4 Appeal: 21-4369      Doc: 31         Filed: 10/18/2022      Pg: 2 of 3




        PER CURIAM:

               Isaac Nathaniel Wilson appeals the 70-month sentence imposed following his guilty

        plea to possession of a firearm by a felon, in violation of 18 U.S.C. § 922(g)(1). Wilson

        argues that the district court plainly erred in imposing a Sentencing Guidelines

        enhancement for using or possessing a firearm in connection with another felony offense.

        See U.S. Sentencing Guidelines Manual § 2K2.1(b)(6)(B) (2018).             In response, the

        Government contends that Wilson affirmatively waived any challenge to this enhancement

        and that, in any event, the district court did not plainly err. Because we agree that Wilson

        has waived his right to challenge the enhancement, we affirm.

               “A ‘waiver is the intentional relinquishment or abandonment of a known right.’”

        United States v. Robinson, 744 F.3d 293, 298 (4th Cir. 2014) (quoting Wood v. Milyard,

        566 U.S. 463, 474 (2012)). “Waiver is to be distinguished from forfeiture, which is the

        failure to make the timely assertion of a right.” Id. (internal quotation marks omitted); see

        United States v. Yu-Leung, 51 F.3d 1116, 1122 (2d Cir. 1995) (distinguishing forfeiture

        through failure to object as “a matter of oversight” from waiver through “consciously

        refrain[ing] from objecting as a tactical matter” (cleaned up)).       “[W]hen a claim is

        waived—as opposed to forfeited[]—it is not reviewable on appeal, even for plain error.”

        United States v. Morehouse, 34 F.4th 381, 395 (4th Cir. 2022) (internal quotation marks

        omitted).

               “Our waiver principles require that desertion of an issue be clear.” United States v.

        Boyd, 5 F.4th 550, 555 (4th Cir. 2021). We also evaluate the totality of the circumstances

        to determine whether a waiver was knowing and voluntary. Robinson, 744 F.3d at 298-99.

                                                     2
USCA4 Appeal: 21-4369          Doc: 31          Filed: 10/18/2022      Pg: 3 of 3




        “Whether the waiver was valid is a matter of law that we review de novo.” Morehouse, 34

        F.4th at 395 (internal quotation marks omitted).

                Here, the record indicates that Wilson intentionally relinquished his right to contest

        the USSG § 2K2.1(b)(6)(B) enhancement. At sentencing, Wilson and the Government

        agreed to jointly recommend a sentence of 70 months. Counsel for Wilson argued that the

        18 U.S.C. § 3553(a) factors supported the recommended sentence because the Guidelines

        calculations in the presentence report adequately accounted for the nature and seriousness

        of Wilson’s offense conduct. Notably, when discussing the USSG § 2K2.1(b)(6)(B)

        enhancement, Wilson’s counsel announced to the court, “the parties agree to that in the

        plea agreement. We aren’t going to fight that or object to any of that here today.” J.A.

        59. ∗

                Wilson neither disputes that he strategically declined to challenge the enhancement

        nor asserts that his waiver of that issue was unknowing or involuntary. And, as a result of

        the parties’ joint sentencing recommendation—which included the enhancement—Wilson

        received the sentence he expressly requested. We therefore conclude that Wilson has

        waived appellate review of the USSG § 2K2.1(b)(6)(B) enhancement.

                Accordingly, we affirm the district court’s judgment. We dispense with oral

        argument because the facts and legal contentions are adequately presented in the materials

        before this court and argument would not aid the decisional process.

                                                                                             AFFIRMED


                ∗
                    Citations to “J.A. __” refer to the Joint Appendix filed by the parties in this appeal.

                                                          3